                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION


TOTAL QUALITY LOGISTICS, LLC,                                              Case No. 1:19-cv-42

                          Plaintiff,                                       Dlott, J.
          v.                                                               Bowman, M.J.


DUSTIN LITTRELL, et al.,

                          Defendants.


                                REPORT AND RECOMMENDATION

          Plaintiff Total Quality Logistics, LLC (“TQL”) filed a complaint in the Clermont

County Court of Common Pleas on January 3, 2019, seeking injunctive and monetary

damages “in excess of $25,000” plus punitive damages, attorney fees, costs and interest,

for breach of contract and breach of fiduciary duty against a former TQL employee, Dustin

Littrell. TQL’s initial complaint alleges that Defendant Littrell violated restrictive covenants

contained in a non-compete, confidentiality, and non-solicitation Agreement. (Doc. 6).

The complaint further alleges that Littrell and his new employer, Defendant Whitewater

Freight (“WF”), are jointly liable for the misappropriation of trade secrets and that WF is

liable for tortious interference.1 (Id.) On the same date that Plaintiff filed its complaint, it

moved for a temporary restraining order (“TRO”) and for expedited discovery in the state

court. The state court granted both motions.

          On January 16, 2019, Defendant WF filed a Notice of Removal of the state court

action to this Court.2 Defendant WF filed its answer on January 22 and Plaintiff filed an


1   WF and TQL jointly represent that Defendant WF recently terminated Mr. Littrell from its employment.

2 Unanimity of all defendants to removal is required. However, Defendant Littrell filed a separate consent
to removal on January 30, 2019. (Doc. 13). See generally 28 U.S.C. § 1446(b).
Amended Complaint on January 25, 2019.3 In its Amended Complaint, Plaintiff clarifies

that it seeks damages of “less than $75,000” or alternatively, an amount that does not

exceed $75,000.4 (Doc. 9).

        WF moved to stay the state court’s order of expedited discovery and to dissolve

the TRO. The undersigned directed expedited briefing on WF’s motion.                            All parties

complied with the expedited briefing schedule., (Docs. 11, 12), but TQL also filed a motion

to remand this matter on grounds that the amount in controversy does not exceed

$75,000. (Doc. 10). The undersigned directed the parties to expedite briefing on the

motion to remand, since the jurisdictional question is a threshold issue.

        Because no federal jurisdiction exists, the undersigned now recommends that this

matter be remanded to state court. Therefore, WF must appeal to that court to set aside

its prior order expediting discovery and entering a temporary restraining order.

        II. Analysis

        Removal of a state court case to federal court is governed by 28 U.S.C. § 1441(a),

which provides that “any civil action brought in a state court of which the district courts of

the United States have original jurisdiction may be removed by the defendant or the

defendants to the district court of the United States… where such action is pending.”

Defendants’ Notice of Removal assumes that this Court has original jurisdiction because


3Plaintiff was permitted to file its amended complaint without leave of court because the amended complaint
was filed within twenty-one days after service of Defendants’ answer, within both Ohio and Federal Rules
of Civil Procedure for amendment “as a matter of course.” See Ohio Civ. R. 15(A) (permitting amendment
within 28 days); Rule 15(a), Fed. R. Civ. P. (permitting amendment within 21 days).

4 The Amended Complaint appears to be internally inconsistent. Some provisions specify that Plaintiff
seeks damages of “less than $75,000” or alternatively, a figure that suggests equivalence to $75,000 (i.e.,
“a sum that does not exceed $75,000”) but the Relief section of the Amended Complaint also seeks
judgment “on all counts and claims for all requested relief an amount that does exceed $75,000 in total.”
(Doc. 9 at 12, ¶E) (emphasis added). Viewing the record as a whole, the undersigned assumes that the
italicized language reflects a scrivener’s error, and should instead read “does not exceed $75,000 in total.”

                                                     2
the parties are citizens of different states, and “the matter in controversy exceeds the sum

or value of $75,000, exclusive of interests and costs.” 28 U.S.C. § 1332(a).

       Defendant WF, as the removing party, bears the burden of establishing federal

subject matter jurisdiction. Smith v. Nationwide Property and Cas. Ins. Co., 505 F.3d 401,

405 (6th Cir. 2007). When it is not clear whether the amount of damages in the complaint

satisfies the jurisdictional prerequisite, the defendant is required to show by a

preponderance of the evidence that the jurisdictional amount is satisfied. Id.; see also

Gafford v. Gen. Electric Co., 997 F.2d 150, 158 (6th Cir. 1993). Moreover, “the removal

statute should be strictly construed and all doubts resolved in favor of remand.” Eastman

v. Marine Mechanical Corp., 438 F.3d 544, 550 (6th Cir. 2006) (internal quotation marks

and additional citations omitted).

       In Rogers v. Wal-Mart Stores, Inc., 230 F.3d 868, 871 (6th Cir. 2000), the Sixth

Circuit held that “the determination of federal jurisdiction in a diversity case is made at the

time of removal.” In that case, the court affirmed the denial of a motion to remand that

was based upon a post-removal stipulation reducing the amount in controversy to below

the jurisdictional limit. Unlike in this case, in Rogers, the plaintiff’s original state court

complaint clearly sought $950,000 in damages – an amount more than twelve times the

jurisdictional threshold. Although a later second amended complaint sought to reduce

that amount to below $75,000, the Sixth Circuit held that the plaintiff’s first complaint, as

well as sworn responses to discovery requests stating that her amount of damages

exceeded $447,000, demonstrated that the actual amount in controversy exceeded

$75,000. Although some courts have suggested that Rogers was effectively abrogated

by the Supreme Court’s statement in Powerex Corp. v. Reliant Energy Servs., 551 U.S.



                                              3
224, 232 (2007) that “a case can be properly removed an yet suffer from a failing in

subject-matter jurisdiction that requires remand,”5 other courts continue to apply its rule

that a plaintiff cannot defeat federal jurisdiction through post-removal amendment, when

the original complaint pleaded a specific amount that clearly exceeded the jurisdictional

threshold. See also Williamson v. Aetna Life Ins. Co., 481 F.3d 369, 375-76 (6th Cir.

2007) (declining to reach argument whether post-removal stipulation precluded federal

jurisdiction, because request for attorneys’ fees when added to compensatory damages

continued to exceed jurisdictional threshold).

        At the same time, the Rogers rule has been limited in application to where the

original complaint is unambiguous in stating a claim for damages in excess of $75,000.

By contrast, where the amount of damages sought in the original complaint is ambiguous,

and later “clarified” by amendment or stipulation in a manner that demonstrates the

amount in controversy is less than or equal to $75,000,6 remand is required. See Shupe

v. Asplundh Tree Expert Co., 566 Fed. Appx. 476 (6th Cir. 2014) (holding that a post-suit

affidavit that contains an unequivocal limitation on damages will defeat jurisdiction); Egan

v. Premier Scales & Sys, 237 F. Supp.2d 774, 778 (W.D. Ky. 2002) (same, denying

remand where plaintiff’s statement was “less than unequivocal” and did not sufficiently

limit damages); Jones v. Knox Exploration Corp., 2 F.3d 181, 183 (6th Cir. 1993). The

effect of post-removal proceedings is case-dependent, with courts frequently called to

consider post-removal amendments, stipulations, or other evidence. Procedurally, where


5See e.g., Baldori v. Delta Air Lines, Inc., 2011 WL 1212069 at **2-3 (W.D. Mich. Mar. 29, 2011) (collecting
and discussing cases); (GOL Transportes Aeroes, S.A. v. Doyle Transportation, Inc., 2010 WL 4939446 at
*2 (S.D. Ohio Nov. 30, 2010) (same).
6See Freeland v. Liberty Mutual Fire Insur. Co., 632 F.3d 250 (6th Cir. 2011) (holding that when amount in
controversy equals but does not exceed $75,000, a federal court lacks diversity jurisdiction).

                                                     4
a plaintiff disputes a defendant’s assertion of the amount in controversy and seeks

remand, the parties should “submit proof” so that the trial court may decide, “by a

preponderance of the evidence, whether the amount-in-controversy requirement has

been satisfied.” Dart Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554

(2014) (citing 28 U.S.C. § 1446(c)(2)(B)).

       On the record presented, WF relies solely on the original complaint, which on its

face sought compensatory damages “in excess of $25,000” as well as attorney’s fees and

punitive damages - without stating a specific sum or total in excess of $75,000. Under

Ohio Civ. Rule 8(A), TQL was required to state in its complaint whether damages were

sought in excess of $25,000, but the same rule prohibits identifying “the amount of

recovery sought.” Id. In other words, Ohio Civ. R. 8(A) precludes a plaintiff from stating

a definite amount in controversy and requires that amount to remain at least somewhat

indeterminate. Still, as WF points out, Ohio law permits an award of punitive damages

for “willful and malicious misappropriation” in an amount “not exceeding three times” the

award of compensatory damages. Ohio R.C.§ 1333.63(B). Based upon the original

complaint’s demand for punitive damages plus attorney’s fees, WF maintains that it

demonstrated that TQL’s original complaint sought “more than” $75,000 in damages. WF

cites two unpublished decisions that support its position, although only one of those cases

involved an amendment to the complaint. See Sunkin v. Hunter Engineering Co., 2015

WL 4406101 at *4 (N.D. Ohio July 20, 2015) (holding that requisite amount in controversy

was satisfied based on unamended complaint that requested compensatory damages in

excess of $25,000 plus punitive damages and attorney’s fees); Cancino v. Yamaha Motor

Corp., 494 F. Supp.2d 664, 668 (S.D. Ohio 2005) (holding that consideration of state



                                             5
claims for treble damages and admissions in original complaint satisfied jurisdictional

threshold notwithstanding amendment).

       With all due respect to the decisions in Sunkin and Cancino, the undersigned is

persuaded by Shupe, Egan, and numerous other cases that remand is appropriate based

upon the clarification of damages contained in TQL’s amended complaint, together with

counsel’s affidavit. “A plaintiff may stipulate to a claim less than the federal jurisdictional

amount ‘where a plaintiff provides specific information about the amount in controversy for

the first time…’” Shupe., 566 Fed. Appx. at 481 (quoting Egan, 237 F. Supp.2d at 778)).

Thus, an amended complaint that provides a “clarification rather than a reduction of the

amount in controversy” can show that there is no basis on which to claim federal

jurisdiction. Id. see also Total Quality Logistics, LLC v. Navajo Express, Inc., 2018 WL

2001434 (S.D. Ohio April 30, 2018) (Black, J., remanding case on similar facts where

TQL clarified in amended complaint that it was not seeking more than $75,000); Heartland

of Portsmouth, 2015 WL 728311 (S.D. Ohio Feb. 19, 2015) (Dlott, J., remanding based

upon defendant’s failure to prove amount in controversy exceeded threshold, despite

requests for injunctive relief and attorney’s fees, where amount in controversy remained

speculative); Mid Western Auto Sales, Inc. v. Western Heritage Ins. Co., 2009 WL

1373035 (S.D. Ohio May 15, 2009) (Dlott, J., holding that defendant had not met

preponderance burden because defendant provided no evidence to show that it was more

likely than not that plaintiff would recover punitive damages).

       TQL states that within 48 hours of its filing of the complaint, it learned that WF had,

as a result of this lawsuit, terminated Defendant Dustin Littrell from its employment. WF’s

termination of Littrell fewer than 12 weeks after he began his employment with Defendant



                                              6
WF provided grounds both to clarify the amount of damages sought by TQL and to limit

those damages to less than the federal jurisdictional amount. (Doc. 17; see also Doc. 17-

1, Affidavit of counsel).

       WF acknowledges that the nearly identical Navajo Express case strongly favors

remand but argues that in Navajo Express, this Court “missed the critical distinction

between Kentucky’s silence on monetary amounts in complaints and Ohio’s excess of

$25,000 requirement.” (Doc. 16 at 9). The undersigned does not agree. The differences

between Kentucky CR 8.01(2) and Ohio Civ. R. 8(A) are insignificant in the context of the

case presented; the result of both rules precluded the inclusion of a specific numerical

demand in the state court complaint. Although the absence of a specific damage sum

may not imbue every complaint with ambiguity when it comes to proving the existence of

federal diversity jurisdiction, it did so in this case. The post-removal filing of the amended

complaint and record as a whole resolve that ambiguity and confirm that the requisite

amount-in-controversy has not been established by a preponderance of the evidence.

       III. Conclusion and Recommendation

       Accordingly, IT IS RECOMMENDED THAT:

       1. Total Quality Logistic’s motion to remand this case to state court for lack of

           federal jurisdiction (Doc. 10) should be GRANTED and this case should be

           remanded;

       2. Whitewater Freight’s motion to stay discovery and dissolve the state court order

           (Doc. 2) should be DENIED without prejudice to renew that motion in the state

           court following remand.




                                              7
    s/ Stephanie K. Bowman
    Stephanie K. Bowman
    United States Magistrate Judge




8
                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


TOTAL QUALITY LOGISTICS, LLC,                                    Case No. 1:19-cv-42

                     Plaintiff,                                  Dlott, J.
       v.                                                        Bowman, M.J.


DUSTIN LITTRELL, et al.,

                     Defendants.



                                          NOTICE

       Pursuant to Fed. R. Civ. P 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s) of

the R&R objected to, and shall be accompanied by a memorandum of law in support of

the objections. A party shall respond to an opponent’s objections within FOURTEEN (14)

DAYS after being served with a copy of those objections. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S.

140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                              9
